


Exhibit 10.27




DINEEQUITY, INC.
INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is made as of ________________ by
and between DineEquity, Inc., a Delaware corporation (the “Corporation”), and
____________ (“Indemnitee”).
RECITALS
WHEREAS, the Corporation desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Corporation;
WHEREAS, in order to induce Indemnitee to continue to provide services to the
Corporation, the Corporation wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;
WHEREAS, the Amended Bylaws of the Corporation (the “Bylaws”) require
indemnification of the officers and directors of the Corporation, and Indemnitee
may also be entitled to indemnification pursuant to the General Corporation Law
of the State of Delaware (the “DGCL”);
WHEREAS, the Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Corporation and members of the board
of directors, officers and other persons with respect to indemnification;
WHEREAS, the Corporation and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Corporation's directors, officers,
employees, agents and fiduciaries, the significant and continual increases in
the cost of such insurance and the general trend of insurance companies to
reduce the scope of coverage of such insurance;
WHEREAS, the Corporation and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and scope of coverage of liability insurance provide
increasing challenges for the Corporation;
WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Corporation's governing documents and available insurance as
adequate under the present circumstances, and Indemnitee may not be willing to
continue to serve in such capacity without additional protection;
WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the increased difficulty in attracting and retaining highly qualified
persons such as Indemnitee is detrimental to the best interests of the
Corporation's stockholders and that the Corporation should act to assure
Indemnitee that there will be increased certainty of such protection in the
future;
WHEREAS, it is reasonable, prudent and necessary for the Corporation
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law, regardless
of any amendment or revocation of the Corporation's Certificate of Incorporation
(the “Charter”) or Bylaws, so that they will serve or continue to serve the
Corporation free from undue concern that they will not be so indemnified; and
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Bylaws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:
Section 1.Services to the Corporation. Indemnitee agrees to serve as [a
director][an officer] of the Corporation. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual




--------------------------------------------------------------------------------




obligation or any obligation imposed by law), in which event the Corporation
shall have no obligation under this Agreement to continue Indemnitee in such
position. This Agreement shall not be deemed an employment contract between the
Corporation (or any of its subsidiaries or any Enterprise) and Indemnitee. The
foregoing notwithstanding, this Agreement shall continue in force after
Indemnitee has ceased to serve as [a director][an officer] of the Corporation.
Section 2.Definitions.
As used in this Agreement:
(a)“Corporate Status” describes the status of a person as a current or former
director, officer, employee, agent or trustee of the Corporation or of any other
Enterprise which such person is or was serving at the request of the
Corporation.
(b)“Disinterested Director” shall mean a director of the Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.
(c)“Enforcement Expenses” shall include all reasonable attorneys' fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedes bond or other appeal bond or its equivalent.
(d)“Enterprise” shall mean any corporation (other than the Corporation),
partnership, joint venture, trust, employee benefit plan or other legal entity
of which Indemnitee is or was serving at the request of the Corporation as a
director, officer, employee, agent or trustee.
(e)“Expenses” shall include all reasonable attorneys' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedes bond or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.
(f)“Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of Delaware
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Corporation, any Enterprise or Indemnitee in any
matter material to any such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee's rights under this Agreement. The Corporation
agrees to pay the reasonable fees and expenses of the Independent Counsel and to
fully indemnify such counsel against any and all expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
(g)The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Corporation or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director or officer of the
Corporation or is or was serving at the request of the Corporation as a
director, officer, employee, agent or trustee of any Enterprise or by reason of
any action taken by him or of any action taken on his part while acting as
director or officer of the Corporation or while serving at the request of the
Corporation as a director, officer, employee, agent or trustee of any
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses can be provided under this Agreement; provided, however,
that the term “Proceeding” shall not include any action, suit or arbitration, or
part thereof, initiated by Indemnitee to enforce Indemnitee's rights under this
Agreement as provided for in Section 13(e) of this Agreement.
Section 3.Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Corporation to procure a
judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Corporation and, in the case of a
criminal proceeding, had no reasonable cause to believe that his conduct was
unlawful. Indemnitee shall not enter into any settlement in connection with a
Proceeding without 10 days' prior notice to the Corporation and the
Corporation's prior written consent. The Corporation shall have no obligation to
indemnify for amounts paid in settlement of a Proceeding without the
Corporation's prior written consent, such consent not to be unreasonably
withheld.
Section 4.Indemnity in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify




--------------------------------------------------------------------------------




Indemnitee in accordance with the provisions of this Section 4 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding by or
in the right of the Corporation to procure a judgment in its favor. Pursuant to
this Section 4, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Corporation. No indemnification for Expenses shall be made
under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Corporation, unless and only to the extent that the Delaware Court of Chancery
(the “Delaware Court”) or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such expenses as the Delaware Court or such
other court shall deem proper.
Section 5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 8, to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, the Corporation shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Corporation
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
Section 6.Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a party
and is not threatened to be made a party, he shall be indemnified against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.
Section 7.Additional Indemnification.
(a)Except as provided in Section 8, notwithstanding any limitation in Sections
3, 4 or 5, the Corporation shall indemnify Indemnitee to the fullest extent
permitted by law if Indemnitee is a party to or is threatened to be made a party
to any Proceeding (including a Proceeding by or in the right of the Corporation
to procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the Proceeding.
(b)For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:
(i)to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or such provision
thereof; and
(ii)to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 8.Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Corporation shall not be obligated under this Agreement:
(a)to make any indemnity for amounts otherwise indemnifiable hereunder (or for
which advancement is provided hereunder) if and to the extent that Indemnitee
has otherwise actually received such amounts under any insurance policy,
contract, agreement or otherwise;
(b)to make any indemnity for an accounting of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Corporation
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law; or
(c)to make any indemnity or advancement that is prohibited by applicable law.
(d)    to make any indemnity or advancement for claims initiated or brought by
Indemnitee (including Expenses incurred by Indemnitee in defending any
affirmative defenses or counterclaims brought or made in connection with a claim
initiated by Indemnitee), except (i) with respect to proceedings brought to
establish or enforce a right to receive Enforcement Expenses or indemnification
under this Agreement or any other agreement or insurance policy or under the
Charter or Bylaws now or hereafter in effect relating to indemnification or
advancement (which shall be governed by Section 13(e) of this Agreement), (ii)
if the Board has approved the initiation or bringing of such claim, or (iii) as
otherwise required under Delaware law. For the avoidance of doubt, Indemnitee
shall not be deemed, for purposes of this subsection, to have initiated or
brought any claim by reason of (a) having asserted any affirmative defenses in
connection with a claim not initiated by Indemnitee or (b) having made any
counterclaim (whether permissive or mandatory) in connection with any claim not
initiated by Indemnitee.


Section 9.Advances of Expenses. The Corporation shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within 20 days after the receipt
by the Corporation of a statement or statements requesting such advances (which
shall include invoices received by Indemnitee in connection with such Expenses
but, in the case of invoices in connection with legal




--------------------------------------------------------------------------------




services, any references to legal work performed or to expenditures made that
would cause Indemnitee to waive any privilege accorded by applicable law shall
not be included with the invoice) from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee's ability to repay the
expenses and without regard to Indemnitee's ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee shall
qualify for advances upon the execution and delivery to the Corporation of this
Agreement which shall constitute an undertaking providing that Indemnitee
undertakes to the fullest extent required by law to repay the advance if and to
the extent that it is ultimately determined by a court of competent jurisdiction
in a final judgment, not subject to appeal, that Indemnitee is not entitled to
be indemnified by the Corporation. The right to advances under this paragraph
shall in all events continue until final disposition of any Proceeding,
including any appeal therein. Nothing in this Section 9 shall limit Indemnitee's
right to advancement pursuant to Section 13(e) of this Agreement.
Section 10.Procedure for Notification and Defense of Claim.
(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Corporation a written request therefor and, if Indemnitee so chooses
pursuant to Section 11 of this Agreement, such written request shall also
include a request for Indemnitee to have the right to indemnification determined
by Independent Counsel.
(b)The Corporation will be entitled to participate in the Proceeding at its own
expense.
Section 11.Procedure Upon Application for Indemnification.
(a)Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination, if such determination is required by applicable law,
with respect to Indemnitee's entitlement thereto shall be made in the specific
case: (i) by a majority vote of the Disinterested Directors, even though less
than a quorum, (ii) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum,
(iii) if there are no Disinterested Directors or if the Disinterested Directors
so direct, by Independent Counsel in a written opinion to the Board of
Directors, or (iv) if so directed by the Board of Directors, by the stockholders
of the Corporation. In the case that such determination is made by Independent
Counsel, a copy of Independent Counsel's written opinion also shall be delivered
to Indemnitee and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 10 days after such
determination. Indemnitee shall cooperate with the Independent Counsel or the
Corporation, as applicable, making such determination with respect to
Indemnitee's entitlement to indemnification, including providing to such counsel
or the Corporation, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the Independent
Counsel or the Corporation shall be borne by the Corporation (irrespective of
the determination as to Indemnitee's entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
(b)In the event that determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Sections 10(a) and 11(a)(i), the
Indemnitee shall deliver written notice to the Corporation with the name,
address and contact information for the Independent Counsel selected by
Indemnitee. The Corporation may, within 10 days after written notice of such
selection, deliver to Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after the later of (i)
submission by Indemnitee of a written request for indemnification and
Independent Counsel pursuant to Sections 10(a) and 11(a)(i) hereof,
respectively, and (ii) the final disposition of the Proceeding, including any
appeal therein, no Independent Counsel shall have been selected without
objection, Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Corporation to the
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate. The person with respect to whom all objections are so resolved
or the person so appointed shall act as Independent Counsel under Section 11(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
Section 12.Presumptions and Effect of Certain Proceedings.
(a)In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 10(a) of this Agreement, and the Corporation shall
have the burden of proof to overcome that presumption in connection with the
making of any determination contrary to that presumption. Neither (i) the
failure of the Corporation or of Independent Counsel to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor (ii) an actual determination by the
Corporation or by Independent Counsel that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.




--------------------------------------------------------------------------------




(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Corporation or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.
(c)The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Corporation or any Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
Section 13.Remedies of Indemnitee.
(a)Subject to Section 13(f), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within 60 days after receipt by the Corporation of the request
for indemnification that does not include a request for Independent Counsel,
(iv) payment of indemnification is not made pursuant to Section 5 or 6 or the
last sentence of Section 11(a) of this Agreement within 10 days after receipt by
the Corporation of a written request therefor or (v) payment of indemnification
pursuant to Section 3, 4 or 7 of this Agreement is not made within 10 days after
a determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement. Alternatively, Indemnitee, at his option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a); provided,
however, that the foregoing time limitation shall not apply in respect of a
proceeding brought by Indemnitee to enforce his rights under Section 5 of this
Agreement. The Corporation shall not oppose Indemnitee's right to seek any such
adjudication or award in arbitration.
(b)In the event that a determination shall have been made pursuant to Section
11(a) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 13 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Section 13,
the Corporation shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement, as the case may be.
(c)If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Corporation shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification.
(d)The Corporation shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Corporation
is bound by all the provisions of this Agreement.
(e)The Corporation shall indemnify Indemnitee against any and all Enforcement
Expenses and, if requested by Indemnitee, shall (within 10 days after receipt by
the Corporation of a written request therefor) advance, to the extent not
prohibited by law, such Enforcement Expenses to Indemnitee, which are incurred
by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Corporation under this Agreement or
under any directors' and officers' liability insurance policies maintained by
the Corporation, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be, in the suit for which indemnification or advancement is being sought.
(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.
Section 14.Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Charter, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Charter, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
(b)To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
trustees of the Corporation or of any other Enterprise, Indemnitee shall be
covered by




--------------------------------------------------------------------------------




such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee, agent
or trustee under such policy or policies. If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the Corporation has director and
officer liability insurance in effect, the Corporation shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
(c)In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.
(d)The Corporation's obligation to provide indemnification or advancement
hereunder to Indemnitee who is or was serving at the request of the Corporation
as a director, officer, employee, agent or trustee of any other Enterprise shall
be reduced by any amount Indemnitee has actually received as indemnification or
advancement from such other Enterprise.
Section 15.Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Corporation or (b) one year
after the final termination of any Proceeding, including any appeal, then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement hereunder and of any proceeding, including any appeal, commenced by
Indemnitee pursuant to Section 13 of this Agreement relating thereto. This
Agreement shall be binding upon the Corporation and its successors and assigns
and shall inure to the benefit of Indemnitee and his heirs, executors and
administrators. The Corporation shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Corporation, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform if no such succession had
taken place.
Section 16.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 17.Enforcement.
(a)The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as [a director][an officer] of the Corporation, and the
Corporation acknowledges that Indemnitee is relying upon this Agreement in
serving as [a director][an officer] of the Corporation.
(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Charter, the Bylaws and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.
Section 18.Modification and Waiver. No supplement, modification or amendment, or
waiver of any provision, of this Agreement shall be binding unless executed in
writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.
Section 19.Notice by Indemnitee. Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Corporation shall not
relieve the Corporation of any obligation which it may have to Indemnitee under
this Agreement or otherwise.
Section 20.Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:




--------------------------------------------------------------------------------






(a)If to Indemnitee, at such address as Indemnitee shall provide to the
Corporation.
(b)If to the Corporation to:
DineEquity, Inc.
450 North Brand Boulevard, 7th Floor
Glendale, California 91203
Attention: General Counsel


or to any other address as may have been furnished to Indemnitee by the
Corporation.
Section 21.Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Corporation and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions.
Section 22.Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Corporation and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
consent to service of process at the address set forth in Section 20 of this
Agreement with the same legal force and validity as if served upon such party
personally within the State of Delaware, (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
Section 23.Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
Section 24.Miscellaneous. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


[REMAINDER OF PAGE INTENTIONALLY BLANK]IN WITNESS WHEREOF, the parties have
caused this Agreement to be signed as of the day and year first above written.


CORPORATION:


DINEEQUITY, INC.


By:                        
        [Name]
        [Office]




INDEMNITEE:




                        
[Director Name][Officer Name]




